Citation Nr: 1629757	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  15-41 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part denied entitlement to TDIU.

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's combined service-connected disability rating is 80 percent.  

2.  The Veteran has an education level of 2 years of college and worked for 28 years as a fire fighter.

3.  The probative evidence of record indicates the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is unable to work due to his service-connected disabilities and, therefore, entitled to TDIU.  

TDIU may be assigned where the schedular rating is less than total, when it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

TDIU is granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any disabilities that are not service-connected.  38 C.F.R. §§ 3.341, 4.16; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

Service connection is currently in effect for:  the residuals of a cold injury to the left lower extremity, evaluated as 30 percent disabling; the residuals of a cold injury to the right lower extremity, evaluated as 30 percent disabling; herniated invertebral discs, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; radiculopathy or the left lower extremity, evaluated as 10 percent disabling; radiculopathy or the right lower extremity, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as 10 percent disabling.  The combined service-connected disability rating is 80 percent.  Accordingly, the Veteran meets the basic schedular disability rating criteria to warrant consideration of TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In October 2011 a VA examination of the Veteran was conducted.  The examiner's medical opinion was that the Veteran was "able to perform sedentary work, exerting mild to moderate force occasionally or a negligible amount of force frequently to lift, carry, push, pull or otherwise move objects.  Sedentary work involves sitting most of the time, but may involve walking or standing for brief periods of time.  Jobs are sedentary if walking and standing are required only occasionally and all other sedentary criteria are met."  

A January 2014 medical opinion from the Veteran's private physician indicates that the Veteran's service-connected disabilities have rendered him unemployable.  The physician specifically indicated that the Veteran's service-connected lumbar radiculopathy prevented the Veteran from sitting or standing for long periods of time.  

In his May 2015 hearing testimony the Veteran reported that his service-connected disabilities caused difficulty with both physical and sedentary activity such as sitting a long time.  

Based on a review of the record, the Board finds that a TDIU is warranted.  The Veteran's service-connected disabilities meet the schedular percentage requirements under 38 C.F.R. § 4.16(a).  Moreover, the probative evidence of record also demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Thus, the Board finds that TDIU is warranted. 


ORDER

Entitlement to a total disability rating for compensation based on individual unemployability is granted.



____________________________________________
T. REYNOLDS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


